COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                                   NO. 2-09-105-CV


JESSIE M. LUYEHO                                                         APPELLANT

                                            V.

MOKAYA O. PETERSON                                                          APPELLEE

                                        ------------

           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

      This court received Appellant Jessie M. Luyeho’s brief on July 28, 2009.

On August 5, 2009, we notified Appellant by letter that her brief was defective

because it failed to comply with rules 9.4(h) and 38.1(a), (c), (d), (e), (g), (i),

and (k) of the Texas Rules of Appellate Procedure.2 In the letter, we instructed

Appellant to file a corrected brief by August 17, 2009 that complies with the

      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. R. App. P. 9.4(h), 38.1(a), (c), (d), (e), (g), (i), (k).
above-referenced rules. We warned Appellant that the failure to file a corrected

brief that complies with the rules could result in the dismissal of her appeal.3

      On August 17, 2009, we received Appellant’s corrected brief. The brief,

however, is still defective because it fails to comply with rule 38.1(d), (g), and

(i) in that it contains no record references or citations to legal authorities.4

      Because we gave Appellant notice of the defects in her brief and because

she failed to cure those defects, we deny her pending motion and dismiss this

appeal for want of prosecution.5

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 31, 2009




      3
          … See Tex. R. App. P. 42.3(b), (c).
      4
          … See Tex. R. App. P. 38.1(d), (g), (i).
      5
          … See Tex. R. App. P. 42.3(b), (c), 43.2(f).

                                          2